Citation Nr: 1509370	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO. 13-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to February 1992 and from November 1992 to November 1995. 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After review of the claims file, the Board has determined that additional development is necessary prior to adjudication of the Veteran's claim.

The Veteran has asserted a claim for a TDIU.  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  38 C.F.R. § 4.16.

The record contains a June 2013 opinion from a VA clinician that the Veteran appeared to be able to work but his PTSD and depression would likely significantly contribute to difficulties in the workplace.  Additionally, in January 2014, the Veteran was awarded a 100 percent disability rating for her service-connected PTSD.  An examination conducted at that time did not contain an opinion as to the occupational functional impairment caused by her psychological symptoms.

Although the Veteran has been granted a 100 percent rating for PTSD effective January 6, 2014, the issue of entitlement to TDIU prior to that date is still on appeal.  After that that, the only basis for TDIU would be if the Veteran's disabilities other than PTSD combined to cause unemployability.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  The Veteran's is service-connected for hearing loss at 0% and tinnitus at 10% in addition to PTSD.  There is no assertion that the hearing loss and tinnitus together combine to cause unemployability, and the record does not support a finding that they do.  Therefore, only the time period before January 6, 2014 is at issue in this TDIU appeal.

The Veteran has not been afforded a VA examination to determine whether her various service-connected disabilities, either alone or in concert, render him unable to secure and maintain a substantially gainful occupation.  Further, while the June 2013 opinion reflects that the Veteran could work, the examiner did not provide any rationale for this opinion.  The Board also finds that an opinion that addresses the specific functional impact the Veteran's psychological symptoms would have on her ability to work would be helpful.  The record is therefore insufficient for the Board to make a determination as to TDIU.  See 38 C.F.R. § 3.159 (2014).  Thus, remand is required to obtain the appropriate examination.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate examination to determine the functional impact her service-connected PTSD has on her ability to secure and maintain gainful employment prior to January 6, 2014.  In forming the opinion, the examiner should not consider the Veteran's age or the functional impairment caused by any nonservice-connected disabilities.

2. Notify the Veteran that she must report for the scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014).

3. After conducting any additional development deemed necessary, the RO/AMC should readjudicate the claim considering all the evidence of record.  If the benefits requested on appeal are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




